Citation Nr: 0432741	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran, his Spouse, and Mr. [redacted]


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  This rating decision denied 
service connection for headaches, previously claimed as 
residuals of a head injury, to include headaches, dizzy 
spells, and memory loss.  In January 2002, the veteran 
perfected an appeal to the Board on this issue.  

In August 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge, 
sitting in Washington, D.C.  The hearing transcript is of 
record.  

On a matter unrelated to the issue on appeal, the Board notes 
that, in statements submitted in July 2001 and April 2004, 
the veteran appears to have raised potential new claims 
concerning heart problems and depression, respectively.  With 
respect to depression, it is unclear whether the veteran had 
intended to attempt to reopen a previously denied claim 
seeking service connection for generalized anxiety disorder, 
or is seeking service connection specifically for depression.  
Furthermore, in his appeal to the Board (see VA Form 9), the 
veteran appears to have raised several new issues.  As the 
record suggests that further action may be warranted with 
respect to these matters, they are referred to the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.






REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed before a decision 
on the merits of the claim of entitlement to service 
connection for headaches can be issued.  Further development 
would ensure that the veteran's due process rights, including 
those associated with the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), as amended, and VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004), are 
met.  The bases for remand are set forth below.   
   
The veteran's service enlistment medical examination report, 
dated in September 1974, the day before commencement of 
active service, indicates normal clinical evaluation findings 
for the neurological and musculoskeletal systems.  On the 
same day, in an enlistment medical history report, the 
veteran himself affirmatively denied having, or having had, 
loss of memory, frequent or severe headaches, head injury, 
and dizziness or fainting spells.  In what apparently were 
intended to be a discharge medical examination report and a 
report of medical history (dated in early March 1975, several 
months before the actual date of discharge), the veteran 
indicated that he is in good health, with the exception of 
problems related to his head.  While he did not provide 
therein detailed information about what types of head-related 
ailments he had had in service, he did check boxes in the 
March 1975 medical history report denoting "head injury" 
and "frequent or severe headache."  Later, on the date of 
discharge, the veteran executed a statement stating that his 
medical condition had not changed since the last separation 
medical examination, presumably referring to the March 1975 
examination.  

The service medical records further document numerous 
complaints of headaches, mostly in early 1975, but also at 
least once in late 1974.  The headaches apparently were 
attributed to various factors, as some of these records refer 
to coughing or other cold- or flu-type symptoms.  Other 
records refer to headaches apparently attributed to smoke 
inhalation, a head injury involving a tree limb, and possible 
sinusitis.  The records do document the veteran's report of a 
head injury involving a pool cue rack, consistent with 
numerous statements from the veteran during the appeal period 
that he had had such an accident in service.      

Post-service evidence includes lay evidence from various 
sources, including the veteran's written statements and his 
testimony at the August 2004 Board videoconference hearing 
concerning in-service head injuries (pool cue rack incident 
and tree limb incident), and several layperson statements.  
Notably, the layperson statements indicate that the veteran 
reportedly began having headaches in service, or toward the 
end of his active service.   

As for post-service medical evidence, the claims folder 
includes several records documenting the veteran's complaint 
of headaches over the years.  See, e.g., a November 1977 VA 
medical record documenting complaints of intermittent 
headaches since service; and a March 1988 VA medical 
examination report documenting reports of occasional 
headaches, dizziness, and memory loss.  

The record also includes a November 2001 VA compensation and 
pension (C&P) neurological disorders examination, which 
resulted in a conclusion that, due in part to the "minor 
nature" of the purported in-service head injury, there 
likely is no basis to etiologically link the injury and 
current headaches.  While the VA examiner reportedly reviewed 
the veteran's claims folder before issuing the report, the 
Board notes that, after November 2001, relevant lay and 
medical evidence, including additional service medical 
records, was associated with the claims folder.  Moreover, 
private medical records show that the veteran was involved in 
one or more motor vehicle accident(s) during the last several 
years, which could have some bearing on the Board's 
evaluation of the claim on appeal.  Indeed, the veteran 
reported at the Board hearing that his headaches worsened 
after a 1999 automobile accident.  Nowhere in the November 
2001 C&P examination report is there a discussion of prior 
vehicle accident(s).  The private medical records discussing 
the accident(s) apparently were not of record in November 
2001, and the veteran may not have relayed information about 
the accident(s) to the C&P medical examiner.  



Moreover, at the August 2004 Board hearing, the veteran 
reported that he was treated for headaches after service, 
beginning around the mid-1970s, at various medical 
facilities.  The record to date apparently contains some, but 
not all, of these records.  The Board is mindful that many of 
these records may no longer be available due to their age.  
Nonetheless, VA's assistance duties contemplate a reasonable 
attempt to obtain such records pertaining to the claim.  Such 
an attempt should precede further VA C&P examination to 
determine whether a medical basis for service connection 
exists.          

On another matter related to evidentiary development, the 
Board notes that the RO sent the veteran a letter in January 
2004, apparently intended to comply with VCAA notice 
requirements.  The letter appears to substantially comply 
with VCAA; however, the Board finds that a revised notice 
would ensure full compliance with statutory notice 
requirements before further adjudication of the case.  In 
particular, it is noted that, consistent with 38 C.F.R. 
§ 3.159 (2004), the veteran should be asked specifically 
whether he has in his possession any records or information 
pertinent to the claim.                 

In consideration of the foregoing, the claim of entitlement 
to service connection for headaches is remanded, via the AMC 
in Washington, D.C., for the following actions:

1.  Send the veteran a VCAA notice, 
which, at minimum, sets forth 38 C.F.R. 
§ 3.159 (2004), and explains what 
evidence and information are needed for a 
favorable determination on the claim 
seeking service connection for headaches, 
what evidence and information have been 
obtained and considered, the veteran's 
and VA's respective responsibilities in 
claim development, and what additional 
evidence and information are needed to 
substantiate the claim.  The veteran 
should be asked whether he has in his 
possession any evidence or information 
pertinent to his claim.  The notice must 
comply with VCAA, VA regulations 
implementing VCAA, and controlling law, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Conduct further 
evidentiary development as appropriate in 
accordance with the veteran's response to 
the notice, if any.   

2.  Make a reasonable attempt to obtain 
the veteran's medical records from the 
following: (a) University of Illinois, 
Chicago, for treatment and/or testing 
from 1975 to 2000; (b) VA's West Side 
Chicago and Hines medical facility or 
hospital; (c) Cook County (Illinois) 
hospital, dated after 1975; and (e) Dr. 
Miller (Chicago).  The veteran and his 
representative should be asked to provide 
more detailed information, to the extent 
they are able, to enable this search.  
Such information would include Dr. 
Miller's full name and office address, 
the name and address of the Cook County 
hospital, and more specific dates of 
treatment received at the specified 
facilities.  

If executed records release forms are 
needed to enable the RO to obtain the 
records directly, then the veteran should 
be asked to provide the forms.  
Otherwise, the veteran should be asked to 
provide as much of these records as 
possible.  

3.  Following completion of the above and 
after obtaining any available records, 
schedule the veteran for a VA C&P 
examination to be conducted by a 
qualified medical professional to first 
review the veteran's claims file, and 
then issue a written report opining as to 
whether there is a medical basis for 
service connection for headaches.  


Specifically, the examiner should first 
diagnose the veteran with respect to the 
claimed headaches.  He should then state 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability greater 
than 50 percent), or less likely than not 
(by a probability less than 50 percent) 
that the veteran's current disorder 
related to the claimed headaches is 
etiologically related to active service, 
and in particular, the head injury (or 
injuries) reported in active service.  
The role of other, nonservice-related 
factors, such as the recent motor vehicle 
accident(s), if relevant to the analysis 
of the issue, should be discussed in the 
report.  He should provide the specific 
bases or rationale for the opinion.  If 
he is not able to opine in such a manner 
without speculation, then he should so 
state.  Appropriate diagnostic testing 
should be conducted if the examiner deems 
it appropriate.     

4.  Associate with the claims file the 
examiner's written report, along with 
copies of diagnostic testing reports, if 
any.  Thereafter, review the entire 
record and readjudicate the claim.  
     
5.  If the decision remains adverse to 
the veteran, issue an updated 
Supplemental Statement of the Case and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

In remanding this matter, the Board intimates no opinion as 
to any issue, legal or factual, pertinent to the claim, or as 
to the ultimate outcome of this case.  

The veteran is not required to act in response to this remand 
order, but has the right to submit additional evidence and 
argument on the remanded matter(s).  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




